Citation Nr: 1455476	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1988 to December 1988, December 1990 to March 1991, and February 2003 to February 2004.

The Veteran testified before the Board at an October 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

An August 2014 statement from the Veteran purports to be a Notice of Disagreement.  The Veteran lists four issues with which he has a disagreement.  In regards to one he states "Chronic Fatigue Syndrome: I do have documentation that I have chronic fatigue syndrome;" however, entitlement to service connection for chronic fatigue syndrome was last addressed in an August 2011 Rating Decision.  As such, to the extent Veteran's August 2014 statement addresses chronic fatigue syndrome it appears to be an informal claim to reopen the issue of entitlement to service connection for chronic fatigue syndrome.  The issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for chronic fatigue syndrome has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  The Veteran has not yet been provided a VA examination to address his service connection claim.  The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The conclusion section of a June 2006 "All Night Sleep Evaluation-Combination Night Study" indicates the Veteran has mild obstructive sleep apnea.  The Veteran has also submitted multiple lay statements from service members who served with him.  The statements report the service member's observations of the breathing problems the Veteran suffered during active service while sleeping, including snoring, discontinuance of breathing, and gasping for air.  A statement from the Veteran's wife makes similar assertions.  Furthermore, the Veteran noted at the October 2014 Board hearing that a previous wife also mentioned such symptoms to him.  In light of this evidence, a VA examination is necessary to determine the etiology of the Veteran's sleep apnea.      

Also, the Board notes that in addition to the Veteran's active duty service he has service with the Army National Guard.  To the extent a Veteran's disability arises from his service with the National Guard, the Board notes that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401 (West 2014).  The National Guard is only a reserve component "while in the service of the United States."  See Allen v. Nicholson, 21 Vet. App. 54 (2007).  "Members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Therefore, service connection is not warranted for any disability arising solely out of the Veteran's service in the National Guard, absent activation into Federal service.

However, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which a veteran was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Accordingly, on remand, the complete dates and types of the Veteran's National Guard service should be verified.  See 38 C.F.R. § 3.159(c)(2) (2014).

Finally, the most recent VA treatment record is from April 2014.  Since the appeal is being remanded the Board finds it appropriate to request relevant VA treatment records since then to ensure the record is as complete as possible.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from VA facilities dated April 11, 2014 or thereafter.  

2. Issue a memorandum for inclusion in the claims file detailing each period of verified ACDUTRA.  If additionally Army National Guard personnel records need to be obtained to complete this task contact the appropriate custodians and request verification of all periods of ACDUTRA with the Army National Guard.  All efforts to obtain such records must be documented and associated with the claims file, especially any determination that the records sought do not exist or that further efforts to obtain those records would be futile.
  
3. Following completion of items (1) and (2), schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's sleep apnea.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is etiologically related to the Veteran's active military service or a period of ACDUTRA?
 
b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is proximately due (caused by) to any of the Veteran's service-connected disabilities, particularly posttraumatic stress disorder (PTSD)?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities, particularly PTSD?

The Board notes that in reviewing the claims file attention should be paid to the statements of the Veteran, his wife, and other service members as lay witnesses are competent to relate that they observed breathing problems and sleep disturbances.  The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






